Citation Nr: 1003467	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  06-04 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce




INTRODUCTION

The Veteran served on active duty from January 8, 1964 to 
July 3, 1964 and from June 1968 to July 1969.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Veteran contends that he has experienced hearing loss as 
a result of excessive noise exposure in service.  
Specifically, in a January 2005 statement, he asserts that he 
was exposed to excessive noise on a regular basis caused by 
gunfire while serving as a fire direction specialist as a 
member of a 155mm Howitzer battalion.  

The evidence demonstrates a current disability of bilateral 
hearing loss.  In this regard, a VA treatment record dated in 
October 2002 showed that his speech threshold scores were 
reported at 84 percent for the right ear and 80 percent for 
the left ear.  Accordingly, the Veteran has a current hearing 
loss disability as defined by 38 C.F.R. § 3.385 (2009).  
Furthermore, although the audiogram reviewed for this report 
is not of record, the audiologist provided an impression of 
moderately-severe high frequency sensorineural hearing loss.  

Additionally, the Veteran's assertions of noise exposure are 
corroborated by his service records.  His entrance exam in 
July 1963 shows that he served in an artillery unit, and his 
DD-214 provides a specialty number of 13E20, Field Artillery 
Operations and Intelligence Specialist.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The 
duty to assist requires VA to provide an examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(1) 
(2009); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Here, the record contains competent evidence of a current 
disability of hearing loss as defined by 38 C.F.R. § 3.385, 
and noise exposure from service in an artillery unit is 
corroborated by the Veteran's service treatment records and 
DD-214.  Furthermore, while there is no evidence of hearing 
loss as defined by 38 C.F.R. § 3.385 in service, the 
Veteran's separation exam dated June 1969 shows an auditory 
threshold of 30 at 4000 Hertz, indicating that the Veteran's 
hearing may have been diminished at separation.  

Therefore, given the existence of a current disability of 
hearing loss, the Veteran's service in an artillery unit, and 
the existence of possible evidence of diminished hearing at 
separation, the Veteran should be afforded a VA examination, 
as a medical opinion is necessary to make a determination in 
this case.  

Finally, as the record reflects that the Veteran receives 
ongoing treatment at the Mountain Home, Tennessee, VA Medical 
Center, his recent treatment records should be obtained on 
remand.

Accordingly, the case is REMANDED for the following actions:

1.  Request any treatment records related 
to the Veteran's hearing loss, dated since 
October 2005, from the Mountain Home, 
Tennessee, VA Medical Center. 

2.  Thereafter, schedule the Veteran for a 
VA audiological examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  The results of 
puretone threshold testing for 500, 1000, 
2000, 3000, and 4000 Hertz and speech 
recognition testing using the Maryland CNC 
test are to be reported.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any diagnosed hearing loss had its onset 
during active service or is related to any 
in-service disease, event, or injury, 
including noise exposure during weapons 
training.  In doing so, the examiner 
should consider the June 1969 separation 
exam showing an auditory threshold of 30 
at 4000 Hertz for the right ear. 

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  Finally, readjudicate the issue on 
appeal.  If any claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity for 
response.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

